Citation Nr: 0814697	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-39 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a compression 
fracture of the thoracic spine with degenerative joint 
disease and a history of lumbosacral strain, evaluated as 20 
percent disabling, for the period prior to May 7, 2007.  

2.  Entitlement to an increased rating for a compression 
fracture of the thoracic spine with degenerative joint 
disease and a history of lumbosacral strain, currently 
evaluated as 40 percent disabling, after May 7, 2007. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to February 
1995. 

This matter was previously before the Board of Veterans' 
Appeals (Board) in January 2007, on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The Board remanded 
the case for additional development.  It was subsequently 
readjudicated in an August 2007 rating decision, which 
increased the disability rating to 40 percent, effective May 
7, 2007.  As such, the issue is recharacterized as noted on 
the title page.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for an increased 
evaluation for a back disability remains before the Board.

The veteran and his fiancée testified before the undersigned 
Veterans Law Judge (VLJ) in a videoconference hearing in June 
2006.  A transcript of that hearing has been associated with 
the file.  


FINDINGS OF FACT

1.  Prior to January 15, 2005, the veteran's back disability 
did not manifest ankylosis of the thoracic spine, severe 
limitation of lumbar spine motion, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or severe 
lumbosacral strain.

2.  Since January 15, 2005, the veteran's back disability has 
not manifested unfavorable ankylosis of the entire 
thoracolumbar spine.

CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 20 
percent prior to January 15, 2005, for the veteran's 
compression fracture of the thoracic spine with degenerative 
joint disease and a history of lumbosacral strain.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1- 4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic 
Codes 5285-5295 (in effect prior to September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5235 (2007).

2.  The criteria for a rating of 40 percent, but no higher, 
for the veteran's compression fracture of the thoracic spine 
with degenerative joint disease and a history of lumbosacral 
strain have been met, effective January 15, 2005.  38 
U.S.C.A. § 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.159, 4.71a, Diagnostic Codes 5235, 5285 (in effect 
prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In July 2003 and January 2007 letters, VA stated that to 
establish entitlement to an increased evaluation for his 
service-connected back disability, the evidence must show 
that his condition had worsened.  The letters also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The April 2003 and 
August 2007 rating decisions explained the criteria for the 
next higher disability rating available for the service-
connected back disability under the applicable diagnostic 
code.  The September 2004 statement of the case and February 
2005 and August 2007 supplemental statements of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected back 
disability.  The veteran was also notified of how effective 
dates and disability ratings are assigned.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 489 

The Board finds that to the extent that there may be any 
notice errors in this case, such errors did not affect the 
essential fairness of the adjudication as VA has obtained all 
relevant evidence and the veteran was given a VA examination 
to determine the current severity of his disabilities.  Thus, 
the opportunity to develop the case that was provided during 
the appeal period rendered any pre-adjudicatory section 
5103(a) notice error non-prejudicial.  Vazquez-Flores, 22 
Vet. App. at 49.

VA has assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, and obtained medical 
opinions as to the etiology and severity of disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claim file; and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007). 

In deciding the claim, the Board has considered whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran seeks an increased disability rating for his 
service-connected compression fracture of the thoracic spine 
with degenerative joint disease and a history of lumbosacral 
strain.  The veteran filed a claim for increase in October 
2002, when his disability was rated at 20 percent.  The claim 
was denied and the disability rating remained 20 percent 
until May 2007, when the RO increased it to 40 percent.

During the pendency of this appeal, the applicable rating 
criteria for diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended effective September 26, 2003.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The Board notes that the 
veteran was provided with notice of the old and the revised 
regulations in a September 2004 supplemental statement of the 
case.  Thus, the Board may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Factual Background

The veteran underwent treatment for his back at a private 
clinic from July to October 2002.  During this time, range of 
motion tests show that his forward flexion varied from 75 to 
95 degrees.  

VA provided the veteran with an examination of his spine in 
November 2002.  At that time, the examiner noted that the 
veteran's pain was not getting worse.  He noted pain with 
prolonged standing in one spot, but no leg pain, numbness, or 
weakness in the lower extremities.  The pain was located in 
the mid back and seemed to go around his waist.  His back 
showed tenderness in the thoracic spine area in the midline.  
His range of motion showed him to flex to 80 degrees, extend 
to 20 degrees, and right and left bend and rotation to 30 
degrees.  The examiner noted that the veteran had a kyphotic 
hump in the mid to lower thoracic spine but his lumbar spine 
was normal.  X-rays showed fractures of the T9, 10, and 11 
vertebrae.  

The veteran received treatment from the VA Medical Center 
(VAMC) in New Orleans, Louisiana, from Jun 2003 to November 
2004.  He was treated with pain medications and muscle 
relaxants.  MRIs taken during this time showed mild 
degenerative disc disease at T9-10 and L3-L4, and multilevel 
interior wedging deformities at T8-T12.

The evidence includes a June 2004 report from C. Williams, 
M.D., a private physician, who examined the veteran and 
reported that he had mild tenderness over the mid back 
thoracolumbar region and the lumbar spine.  He noted that x-
rays of the veteran's spine showed a healed chronic 
compression fracture at T8, T9, and T10, with mild kyphosis 
in this region.  

The veteran underwent a VA examination in July 2004.  The 
examiner noted that he had aching in the thoracolumbar area 
with radiation into the waistline.  He had normal reflexes, 
posture, and gait, with tenderness noted in the mid thoracic 
spine.  His range of motion was normal with flexion to 90 
degrees, extension to 30 degrees, and side bending and 
rotation of 45 degrees.  At the end of rotation in either 
direction, the veteran reported marked discomfort.  The 
veteran reported that repetitive bending, stooping, or 
carrying weights produced discomfort.  

On January 26, 2005, the RO received a January 15, 2005, 
report from S. Smith, D.C., describing his examination of the 
veteran.  The veteran reported pain and burning in his spine, 
but he denied lower extremities problems.  His lumbar range 
of motion was flexion to 35 degrees with pain, extension to 
10 degrees with pain, left lateral flexion 22 with pain, 
right lateral flexion 20 with pain, left rotation 25 with 
pain and right rotation 20 with pain.  The examiner noted 
pain and fixation, hypertonicity, and spasm in the 
thoracolumbar paraspinal muscles with tenderness.  

The record includes a report of J. Moss, M.D., dated in 
January 2005, which describes his examination of the 
veteran's spine.  He notes limited, painful flexion, 
extension, rotation, and lateral bending in the lumbar spine, 
with normal sensation in the lower extremities and no 
evidence of weakness or atrophy.  He notes that the thoracic 
spine was tender in the midline.  Dr. Moss reviewed the 
veteran's x-rays and compression fracture, scoliosis, and 
degenerative disc syndrome at T8 and T9, with probable 
Scheuerman's kyphosis.

The veteran was examined by R. Burlet, M.D., a private 
physician, in October and December 2006.  Treatment records 
show that the veteran had pain and tenderness in the 
paralumbar spine.  He was noted to have weight gain, malaise, 
and fatigue.  He was taking anti-inflammatory medications and 
asked for a referral to a physical therapist.  In an October 
2006 report, Dr. Burlet noted the veteran's history of 
compression fractures in the thoracic spine, specifically in 
vertebrae T8 through T12.  He stated that the veteran has 
disc degeneration from T8 to T12 and L3 and L4.  He noted 
that the veteran had extensive physical therapy and 
chiropractic evaluations and was at that time being treated 
with anti-inflammatory medications.  He stated his opinion 
that the veteran has an employment handicap, being "somewhat 
limited in his ability to sit stationary at work and handle 
heavy loads."  Dr. Burlet also stated he had scheduled the 
veteran for further physical rehabilitation and epidural 
injections.  

The veteran was treated by S. Rees, M.D., in November and 
December 2006.  The medical records show that the veteran 
complained of pain radiating from the superior end of his 
scapular down to his lumbosacral junction.  The record notes 
veteran had "numbness, pins and tingling" behind his right 
knee and "pins and needles" radiating into his right upper 
arm, with numbness in the arm as well.  He reported numbness 
in his right arm and right leg during flare ups.  Dr. Rees 
noted that the veteran had tenderness across his paraspinal 
regions from his midscapular to his lumbosacral spine and 
palpable spasms in the thoracic and lumbar paraspinals.  He 
administered a paraspinal epidural steroid injection, which 
the veteran later reported eased his back pain for two days.

From December 2006 to March 2007, the veteran underwent 
physical therapy for his back disability at a private clinic.  

The veteran underwent VA evaluations in May 2007.  A 
neurological exam demonstrated that his central and 
peripheral nerve function was normal, with no significant 
effects on his occupation.  During the spinal exam, the 
veteran reported that his condition and pain were worsening 
and that he saw his pain management provider monthly.  He was 
taking Vicodin as needed, approximately one per day.  He 
reported frequent flare ups but denied any numbness, 
tingling, or weakness in his extremities.  The veteran 
reported mild daily pain in the cervical spine, moderate 
constant pain in the thoracic spine, and mild constant pain 
in the lumbar spine.  He also reported severe daily flare ups 
resulting in decreased concentration.  The veteran had no 
incapacitating episodes from IDS.  He was found to have pain, 
tenderness, and spasm in the thoracic sacrospinal muscles.  
His upper and lower extremities and his reflexes were normal.  
His range of motion in the thoracolumbar spine was: flexion 0 
to 70 degrees, with pain beginning at 50 degrees; extension 0 
to 10 degrees, with pain at 10 degrees; right and left 
lateral rotation 0 to 30 degrees, with no pain noted; and 
right and left lateral flexion 0 to 20 degrees, with pain 
beginning at 10 degrees.  The examiner noted spondylosis and 
mild anterior compression of the T8 and T9 vertebrae.  She 
diagnosed compression fractures and degenerative disc disease 
of the thoracic spine and mild degenerative disc disease of 
the lumbar spine, with significant effects on the veteran's 
occupation, including increased absenteeism, decreased 
mobility, decreased concentration, problems lifting and 
carrying, difficulty reaching, and pain.  She reported that 
during flare ups, the veteran's functional ability could 
decrease by 30-40 percent.  In a July 2007 addendum to this 
report, the examiner clarified that during flare ups the 
veteran's lumbar flexion is decreased to 20 degrees.  


Assigning a Diagnostic Code

The assignment of a particular Diagnostic Code (DC) depends 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One DC may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Former Schedular Criteria

Before September 2003, the veteran's service-connected spine 
disability was evaluated by the RO under former DC 5285, 
which addressed residuals of vertebra fractures.  

Under the provisions of former DC 5285 in effect before 
September 26, 2003, a 100 percent rating is warranted for 
residuals of vertebra fracture with cord involvement, where 
the claimant is bedridden or requires long leg braces.  A 60 
percent evaluation is assigned where there is no cord 
involvement but there is abnormal mobility requiring a neck 
brace.  In other cases, the rating is to be assigned in 
accordance with the ratings for limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  

Applying the criteria of former DC 5285, the veteran's 
condition has never warranted a 100 percent rating because 
there has been no cord involvement.  Neither did it warrant a 
60 percent rating as he was never bedridden or required to 
wear a neck brace.  Thus it was proper to apply a rating 
based on limitation of motion of the spine.  In this case, 
the applicable DC was 5291, which dealt with limitation of 
motion of the dorsal spine.  It should be noted that 
"thoracic spine" and "dorsal spine" are synonymous.  See 
Reiber v. Brown, 7 Vet. App. 513, 515 (1995).  

Under the provisions of former DC 5291, limitation of motion 
of the dorsal spine was rated as 0 percent disabling when 
slight, and 10 percent disabling when moderate or severe.  38 
C.F.R Part 4, § 4.71a, Diagnostic Code 5291 (2003).  The 
Board observes that the words "slight," "moderate," and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2007).

Prior to May 2007, the veteran was assigned a disability 
rating of 20 percent.  This included a 10 percent rating 
under former DC 5291, which was the highest rating that could 
be awarded for limited motion, along with an additional 10 
percent for demonstrable deformity of vertebral body as 
contemplated by DC 5285.  

The Board has considered whether a higher or separate rating 
is warranted under the provisions of former DC 5292 for 
limitation of motion of the lumbar spine.  A 10 percent 
rating is warranted for slight limitation of motion of the 
lumbar spine.  A 20 percent evaluation is assigned for 
moderate limitation of motion of the lumbar spine.  The 
highest rating allowable pursuant to this diagnostic code, 40 
percent, is awarded upon evidence of severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Before the January 2005 record of 
treatment by S. Smith, there was no basis for applying the 
criteria of former DC 5292 in the veteran's case, as the 
examiner had noted that no more than slight limitation of 
lumbar motion was present.  

However, based on the results of the veteran's January 15, 
2005 treatment by S. Smith, the Board finds that his 
condition is more appropriately rated under former DC 5292, 
which allows a 40 percent rating where there is evidence of 
severe limitation of motion of the lumbar spine.  See Butts, 
5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629.  In January 
2005, the veteran's lumbar range of motion was 0 to 35 
degrees forward flexion, with pain.  The Board notes that 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds that this range of forward flexion, coupled with pain, 
constitutes a severe limitation of motion under the criteria 
of former DC 5292.  Therefore, the veteran's condition 
warranted a 40 percent rating as of January 15, 2005, the 
date of the evaluation from S. Smith.  See Hart, 21 Vet. App. 
at 505.  Earlier examinations do not demonstrate this degree 
of limited motion, and so an increased rating is not 
warranted before January 15, 2005.  Furthermore, for the 
period on and after January 15, 2005, the Board finds that 
the preponderance of the evidence is against awarding 
separate ratings under DC 5291 and 5292, as the medical 
evidence since that date does not demonstrate limitation of 
motion in the thoracic spine distinct from the lumbar spine.  

The Board also considers whether a higher evaluation may be 
warranted under former DC 5295 for lumbosacral strain.  Under 
this DC, lumbosacral strain warrants a noncompensable 
evaluation when manifested by slight subjective symptoms 
only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent evaluation 
requires evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in the standing 
position.  The highest rating allowed under this DC, 40 
percent, is awarded with evidence of a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Prior to 
January 2005, the veteran was noted to have moderate pain 
with motion or standing in the lumbar spine, which would 
result in an evaluation of no more than 20 percent.  
Alternatively, if the criteria of DC 5295 were applied to the 
thoracic spine by analogy, the veteran would also receive a 
disability rating of no more than 20 percent, based on the 
slight loss of lateral spine motion exhibited at the 
examination.  There was no objective evidence of muscle 
spasm, or positive Goldwaite's sign, and before January 2007, 
there was no marked limitation of forward bending.  
Therefore, the veteran's disability is not properly rated 
under former DC 5295.  

The Board concludes that, under the criteria of any of the 
former DCs, the highest rating to which the veteran was 
entitled prior to January 15, 2005, was 20 percent.  After 
that date, he is entitled to a 40 percent evaluation under 
the criteria of former DC 5292.

The Current Schedular Criteria

The veteran's disability must also be analyzed under the 
criteria which took effect on September 26, 2003, to 
determine whether he may be entitled to a higher evaluation.  
As noted previously, should an increase be warranted under 
the revised criteria, the award may not be effective before 
the effective date of the change.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma, 341 F.3d at 1327.  

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that, with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  This formula encompasses 
DC 5237 for lumbosacral strain, under which the veteran's 
spine disability has been rated since May 2007.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or for combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

As a consequence of this decision, the veteran has been 
awarded a 40 percent rating from January 15, 2005.  That 
rating would also be appropriate under the current rating 
criteria as there was evidence as of January 15, 2005, that 
forward flexion was to 30 degrees or less.  As there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine during any period, assignment of a 50 percent rating is 
not warranted.  

Intervertebral Disc Syndrome (IDS)

The evidence indicates that the veteran has been diagnosed 
with degenerative disc disease.  Before the amendments of 
September 26, 2003, IDS is evaluated under former DC 5293.  
The condition is rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  An incapacitating episode is a period of 
acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
After the amendments of September 26, 2003, the rating 
criteria for evaluating IDS were essentially unchanged, 
except that the DC was changed 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

There is no evidence that the veteran has ever suffered an 
incapacitating episode.  Although he has reported missing 
work an average of three days per month because of back pain, 
he has not reported being prescribed bed rest by a physician 
during these periods.  These absences from work, without 
more, are not considered incapacitating episodes.  Therefore, 
the Board finds that Diagnostic Code 5243 and Former 
Diagnostic Code 5293 are not applicable.  

In conclusion, the evidence of record supports an evaluation 
of 40 percent effective from January 15, 2005.  The competent 
evidence does not warrant an evaluation greater than 20 
percent prior to that date.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating greater than 20 percent for the veteran's 
service-connected back disorder before January 15, 2005, is 
denied.

From January 15, 2005, a 40 percent disability rating for the 
veteran's service-connected back disorder is granted, subject 
to the laws and regulations controlling the disbursement of 
monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


